Exhibit 10.1

AGREEMENT

This Agreement, dated as of August 13, 2018 (this “Agreement”), is by and among
Brian Sheehy (“Sheehy”), Arthur Ellis (“Ellis”), and Cryo-Cell International,
Inc. (the “Company”).

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Board, Governance and Related Matters.

a.    Upon execution of this Agreement by all parties hereto and receipt of the
resignations identified in Section 1.c of this Agreement, the Board of Directors
of the Company (the “Board”) shall take all action necessary to set the size of
the Board at seven (7) and appoint Sheehy and Ellis to serve as directors of the
Company.

b.    As part of this Agreement, so long as at least one of Sheehy and Ellis
serves on the Board, at least one of them shall be offered the opportunity to
become a member of each committee of the Board (and the Board shall have the
sole discretion to determine which or both of them serves on each such
committee); provided, however, that neither Sheehy nor Ellis shall be entitled
to be a member of any such committee if (i) he does not meet the independence or
other requirements for service on such committee under applicable law and the
rules and regulations of any securities exchange on which the Company’s
securities may be traded or (ii) the activities of such committee include
matters as to which there may be a conflict of interest between such person, on
the one hand, and the Company or its stockholders, on the other hand.

 



--------------------------------------------------------------------------------

c.    Notwithstanding the foregoing, if at any time after the date hereof,
Sheehy and Ellis collectively own less than five (5%) percent of the shares of
Common Stock (as defined below) outstanding as of the date of this Agreement
(such time, the “Trigger Time”), each of Sheehy and Ellis shall use his
reasonable best efforts to cause Sheehy and Ellis promptly to tender their
resignation from the Board. In furtherance of this Section 1.c., Sheehy and
Ellis shall execute a resignation as director in the form attached hereto as
Exhibit A and deliver it to the Company prior to his appointment to the Board.
Nothing contained herein shall prevent Sheehy and/or Ellis from resigning from
the Board earlier.

d.    While Sheehy and Ellis serve on the Board, they, like all members of the
Board, shall comply with all policies and guidelines of the Board, any
committees thereof or the Company applicable to Board members, whether such
policies and guidelines exist now or are adopted in the future.

e.    Sheehy and Ellis hereby agree and consent to be named as nominees in the
Company’s proxy statement for its 2018 annual meeting and to serve as directors
if elected.

2.    Standstill. For purposes of this Agreement, the “Standstill Period” shall
mean, as to each of Sheehy and Ellis, respectively, the period from the date of
this Agreement through the later of the date of the second annual meeting of the
Company following execution of this Agreement (the “2019 Annual Meeting”) and
such time as he is no longer a member of the Board; provided, however, that if,
at any time when one or both of Sheehy and Ellis is a director, the Board does
not nominate such person or persons for reelection to the Board at any annual
meeting of the stockholders of the Company (including, for the avoidance of
doubt, the 2019 Annual Meeting and any meeting thereafter) (other than a failure
to nominate as a result of such person or persons refusing or declining to serve
as a nominee), the Standstill Period shall expire at such time

 

- 2 -



--------------------------------------------------------------------------------

as such person or persons is not so nominated and, in such case, the Board shall
take all action necessary to provide Sheehy and Ellis with a 30-day period from
the time they are notified that such person has, or persons have, not been so
nominated to comply with the advance notice provisions for nominations of
directors contained in the Company’s Bylaws at such upcoming annual meeting. For
the avoidance of doubt, the members of the Board, in their capacity as such,
shall not take action to remove Sheehy or Ellis as directors (other than for
cause and other than, for the avoidance of doubt, through a decision not to
nominate such person or persons for reelection at any annual meeting of the
Company).

During such time as the Standstill Period is applicable as to Sheehy or Ellis,
no such person to whom the Standstill Period is applicable shall, and each shall
cause each of his affiliates not to, take any of the following actions, directly
or indirectly (it being understood and agreed that the following restrictions
shall not apply to any person acting solely in his capacity as a director of the
Company):

a.    solicit proxies or written consents of stockholders from the holders of
the Voting Securities (as defined below), or conduct any other type of
referendum (binding or nonbinding) with respect to the Company, or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), or assist any person or entity not a party to this Agreement
(a “Third Party”), in any “solicitation” of any proxy, consent or other
authority (as such terms are defined under the Exchange Act) to vote any shares
of the Voting Securities or in any such referendum (other than any such action
that is consistent with the Board’s recommendation in connection with such
matter);

 

- 3 -



--------------------------------------------------------------------------------

b.    encourage, advise or influence any other person, or assist any Third Party
in so encouraging, advising or influencing any person, with respect to the
giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum with respect to the Company (other than such
action that is consistent with the Board’s recommendation in connection with
such matter);

c.    present at any annual meeting or any special meeting of the Company’s
stockholders, or through a request for action by written consent, any proposal
for consideration for action by stockholders or seek the removal of any member
of the Board or propose any nominee for election or appointment to the Board or
seek representation on the Board;

d.    form or join in a partnership, limited partnership, syndicate or other
group, including without limitation a group as defined under Section 13(d) of
the Exchange Act, with respect to the Common Stock or any other Voting
Securities, or deposit any shares of Common Stock or any other Voting Securities
in a voting trust or subject any shares of Common Stock or any other Voting
Securities to any voting agreement, other than, in each case, solely among
Sheehy and Ellis with respect to the shares of Common Stock now or hereafter
owned by them in a manner consistent with this Agreement.

The term “Voting Securities” as used herein shall mean the common stock, par
value $0.01 per share, of the Company (the “Common Stock”) and any other
securities of the Company entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, Common Stock or
other securities entitled to so vote, whether or not subject to the passage of
time or other contingencies. The term “beneficial owner” as used herein shall
have the meaning given to such term in Rule 13d-3 promulgated under the Exchange
Act.

 

- 4 -



--------------------------------------------------------------------------------

3.    Voting Agreement. Until the end of the Standstill Period (as it applies to
each of Sheehy or Ellis, as applicable), each of Sheehy and Ellis, as
applicable, shall cause, in the case of all shares of Common Stock owned of
record as of the record date for each meeting of stockholders (each a
“Shareholder Meeting”), and cause the record owner to cause, in the case of all
shares of Common Stock that he is a beneficial owner of but does not own of
record, directly or indirectly, as of the record date for each Shareholder
Meeting (in any case, the “Subject Shares”), such Subject Shares to be present
for quorum purposes and to be voted, at each Shareholder Meeting or at any
adjournments or postponements thereof (a) for all of the persons nominated by
the Board for election or appointment at such Shareholder Meeting, (b) against
the removal of any incumbent director of the Board (unless such removal has been
recommended by a majority of the Board) and (c) against the election or
appointment of any person not nominated by the Board for election or appointment
at such Shareholder Meeting. In addition, with respect to any solicitation for
action by written consent, until the end of the Standstill Period (as it applies
to each of Sheehy or Ellis, as applicable), each of Sheehy and Ellis, as
applicable, shall cause, in the case of all shares of Common Stock owned of
record as of the record date for determining stockholders entitled to provide
such written consent, and cause the record owner to cause, in the case of all
shares of Common Stock that he is a beneficial owner of but does not own of
record, directly or indirectly, as of the record date for determining
stockholders entitled to provide such written consent, such shares of Common
Stock to consent or not consent in response to such solicitation (a) in favor of
all of the persons nominated by the Board for election or appointment pursuant
to such solicitation, (b) against the removal of any incumbent director of the
Board (unless such removal has been recommended by a majority of the Board) and
(c) against the election or appointment of any person not nominated by the Board
for election or appointment pursuant to such solicitation.

 

- 5 -



--------------------------------------------------------------------------------

4.    Public Announcement; Non-Disparagement. The Company shall announce the
appointment of Sheehy and Ellis as directors by means of a press release in the
form attached hereto as Exhibit B (the “Press Release”) as soon as practicable
on or after the date hereof. No party to this Agreement shall make any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Press Release, except as required by law or the rules of
any stock exchange or with the prior written consent of the other parties. Each
party to this Agreement acknowledges that other parties may be required to
describe this Agreement and include it as an exhibit in filings with the
Securities and Exchange Commission.    Subject to applicable law, each of the
parties covenants and agrees that, during the Standstill Period or, if earlier,
until such time as the Company, in the case of any party other than the Company,
or any party other than the Company, in the case of the Company, shall have
breached this Section, neither it nor any of its agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors, as
applicable, will in any way publicly disparage, call into disrepute, defame,
slander or otherwise criticize the other parties or such other parties’
subsidiaries, affiliates, successors, assigns, officers, directors, employees,
shareholders, agents, attorneys or representatives, or any of their products or
services; provided, however, that (i) this sentence shall not apply to
(x) nonpublic oral statements made by any party to any other party or to such
party’s directors, officers, employees or representatives, (y) nonpublic oral
statements made by any party to any Third Party with respect to how and why such
party voted his shares of Common Stock on a particular matter or with respect to
issues related to a proxy solicitation or (z) any compelled testimony, whether
by subpoena or otherwise and (ii) if the Standstill Period has ended with
respect to one but not all of the individuals party hereto, the obligations and
rights under this sentence shall cease as to any such person at such time as the
Standstill Period is no longer applicable to him.

 

- 6 -



--------------------------------------------------------------------------------

5.    Representations and Warranties. Each of the parties represents to the
other parties hereto that (a) such party has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder;
(b) this Agreement has been duly and validly authorized, executed and delivered
by it and is a valid and binding obligation of such party, enforceable against
such party in accordance with its terms; and (c) this Agreement will not result
in a violation of any terms or conditions of any agreements to which such person
is a party or by which such party may otherwise be bound or of any law, rule,
license, regulation, judgment, order or decree governing or affecting such
party.

6.    Miscellaneous. The parties hereto hereby agree that there is no adequate
remedy at law for breaches of this Agreement, and each party hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement, in
addition to any other remedy to which they are entitled at law or in equity.
Each of the parties hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware or,
solely if the Court of Chancery of the State of Delaware does not have subject
matter jurisdiction, federal courts located in, or other state courts of, the
State of Delaware (each, a “Delaware Court”) for purposes of enforcing this
Agreement or determining any claim arising from or related to the transactions
contemplated by this Agreement. Further, each of the parties hereto (i) agrees
to waive any bonding requirement under any applicable law, in the case any other
party seeks to enforce the terms hereof by way of equitable relief and
(ii) irrevocably consents to service of process pursuant to the notice
provisions set out in Section 9 hereof or as otherwise provided by applicable
law.

 

- 7 -



--------------------------------------------------------------------------------

The Company is a Delaware company and the parties to this Agreement agree that
this Agreement shall be governed by Delaware law without giving effect to the
choice of law principles of such State. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.

7.    No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall be in a writing signed by the party providing such waiver and
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

8.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

9.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if
(a) given by email, when such email is sent to the email address set forth below
and receipt is confirmed by telephone or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

if to the Company:     

Cryo-Cell International, Inc.

700 Brooker Creek Blvd., Suite 1800

Oldsmar, FL 34677

Attention:    David Portnoy and Mark Portnoy

E-mail:    dportnoy@cryo-cell.com; and

mportnoy@cryo-cell.com

Telephone:    813-749-2181

With a copy to (which shall not constitute notice):

Morris, Nichols, Arsht & Tunnell LLP

1201 North Market Street

Wilmington, DE 19899-1346

Attention:    Eric S. Klinger-Wilensky

E-mail:    ekwilensky@mnat.com

Telephone:    302-351-9169

If to Ellis:

Arthur Ellis

E-mail:    arthur@auelaw.com

Telephone:    312-213-7780

 

- 9 -



--------------------------------------------------------------------------------

If to Sheehy:

Brian Sheehy

E-mail:    bsheehy@iszocapital.com

Telephone:    646-381-3645

10.    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.
Upon such determination that any provision is illegal, void or unenforceable,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties hereto as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement are consummated as originally contemplated to the fullest extent
possible.

11.    Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

12.    Successors and Assigns. This Agreement shall not be assignable (other
than by operation of law in a merger) by any of the parties to this Agreement.
This Agreement, however, shall be binding on successors of the parties hereto.

13.    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.

14.    Expenses. Each party shall pay its own fees and expenses in connection
with this Agreement and the matters contemplated hereby.

 

- 10 -



--------------------------------------------------------------------------------

15.    Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
or any such document against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this Agreement shall be decided without
regards to events of drafting or preparation. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

16.    Termination. This Agreement may be terminated by written agreement of all
of the parties hereto. In addition, this Agreement shall terminate upon such
time as the size of the Board is increased to more than seven persons unless
such increase has been approved by all directors then in office (including, if
they are then on the Board, Sheehy and Ellis).

[Signature Page Follows]

 

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

CRYO-CELL INTERNATIONAL, INC. By:   /s/ David Portnoy   Name: David Portnoy  
Title: Chairman, Co-CEO By:   /s/ Brian Sheehy   Brian Sheehy By:   /s/ Arthur
Ellis   Arthur Ellis

[Signature page to Agreement]

 

1.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Resignation

                             ,         

Attention: Chairman of the Board of Directors of Cryo-Cell International, Inc.

Pursuant to Section 1.c. of the August         , 2018 Agreement by and between
Cryo-Cell International, Inc. (“Company”), Sheehy and Ellis (“Agreement”), I
hereby tender my conditional resignation as a director of the board of directors
(the “Board”) of the Company, provided that this resignation shall be effective
only upon the occurrence of both (i) the Board’s acceptance of this resignation
and (ii) the Trigger Time (as defined in the Agreement).

I hereby acknowledge that this conditional resignation as a director of the
Board is as a result of the terms and conditions of the Agreement.

 

 

 

[Name of Director]



--------------------------------------------------------------------------------

EXHIBIT B

 

For Immediate Release  

Contact:

David Portnoy

Chairman and Co-Chief Executive Officer

Cryo-Cell International, Inc.

813-749-2100

dportnoy@cryo-cell.com

 

ARTHUR ELLIS AND BRIAN SHEEHY JOIN CRYO-CELL’S BOARD OF DIRECTORS

OLDSMAR, FL – August 16, 2018 – Cryo-Cell International, Inc. (OTC:QB Markets
Group Symbol: CCEL) (the “Company”), the world’s first private cord blood bank
to separate and store stem cells in 1992, announced that Arthur Ellis, JD, Board
President of the Uptown People’s Law Center, and Brian Sheehy, M.D. M.A. C.F.A.,
Founder and Managing Partner IsZo Capital, have joined the Company’s Board of
Directors.

Arthur Ellis, as Board President and Director, has successfully managed since
2010 the Uptown People’s Law Center, which defends the constitutional rights of
prisoners incarcerated in Illinois. Previously, he served as a director of City
National Bancshares, the holding company for City National Bank of Miami.

Dr. Sheehy has served as Founder and Managing Partner of IsZo Capital since
2010. Previously, he served as a co-manager and analyst of a UBS Healthcare
Fund.

“Given their experience in law and healthcare finance, respectively, the Board
believes that Mr. Ellis and Dr. Sheehy joining the Board will significantly
contribute to the continuing success of the Company,” commented David Portnoy,
Chairman of the Board and Co-CEO.

About Cryo-Cell International, Inc.

Founded in 1989, Cryo-Cell International, Inc. is the world’s first private cord
blood bank. More than 500,000 parents from 87 countries trust Cryo-Cell to
preserve their family members’ stem cells. Cryo-Cell’s mission is to provide
clients with state-of-the-art stem cell cryopreservation services and support
the advancement of regenerative medicine. Cryo-Cell operates in a facility that
is FDA registered, cGMP-/cGTP-compliant and is licensed in all states requiring
licensure. Besides being AABB accredited as a cord blood facility, Cryo-Cell is
also the first U.S. (for private use only) cord blood bank to receive FACT
accreditation for adhering to the most stringent cord blood quality standards
set by any internationally recognized, independent accrediting organization. In
addition, Cryo-Cell is ISO 13485:2003 certified by TUV, an internationally
recognized, quality assessment organization. Cryo-Cell is a publicly traded
company, OTCQB:CCEL. For more information, please visit www.cryo-cell.com.